DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 November 2021 has been entered.  Claims 1, 2, 5, 6 and 8 – 14 are pending and currently being examined.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 5, 6, 8 and 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (PG Pub US 20020114715 A1) in view of Stemme (US Patent 6,203,291 B1).

    PNG
    media_image1.png
    728
    854
    media_image1.png
    Greyscale

Annotated Figure 1 of Yoon
In Re Claim 1, with reference to the Figure 1 embodiment only, Yoon discloses A microfluidic pumping system for providing continuous or pulsed pumping action of a 
However, the first and second passive fluidic diodes of Yoon have moving parts, therefore Yoon does not disclose that the first and second passive fluidic diodes have no moving parts.
Nevertheless, Stemme discloses a first passive fluid diode (8, 12) and a second passive fluid diode (10, 12) that has no moving parts (Column 4, Lines 28 – 67 and Figures 1a/1b).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to substitute the passive fluid diodes of Yoon with passive fluid diodes of Stemme that have no moving parts, because pumps with passive check valves experience an excessively great drop in pressure which results in wear of the moving, flow preventing elements of the valves which can result in reduced life and reduced reliability of the pump (Column 1, Lines 44 – 55 of Stemme).

In Re Claim 2, Yoon and Stemme disclose all the limitations of Claim 1, and Yoon further discloses that the branched-out actuator (linear actuator, see annotated figure above) comprising the at least one polarizer (50, 55) adapted to increase wettability when active (when voltage is applied), the actuator further comprising surfaces adapted to decrease wettability when polarizers are inactive (when no voltage 

In Re Claim 5, Yoon and Stemme disclose all the limitations of Claim 1, and Yoon further discloses that the at least one polarizer (40, 45) is adapted for generating fluid motion by polarization across an interface (30) between the pumping fluid (portion of 20 below 30) and the sample fluid (inside 80), wherein the pumping fluid and the sample fluid have different properties (because the pump injects drugs {paragraph 0004} which has different properties than the electrolyte 20)(paragraphs [0038] and [0039]; Figure 1).

In Re Claim 6, Yoon and Stemme disclose all the limitations of Claim 1, and Yoon further discloses that the at least one actuator (linear actuator, see annotated figure above) further being connected to the microfluidic channel (80) by a channel characterized by a volume (the volume of the entire tube 10 including the horizontal section and the vertical sections) being larger than a predetermined volume (between 50 and 55) of the back- and forth-movement induced by the actuator (paragraphs [0036] and [0039]; Figure 1).
	
In Re Claim 8, Yoon and Stemme disclose all the limitations of Claim 1, and Yoon further discloses at least one fluid rectification system (81, 82) comprises a fluidic one way valve (81 or 82)(paragraph [0036]; Figure 1).

In Re Claim 11, Yoon and Stemme disclose all the limitations of Claim 1, and Yoon further discloses a fluidic channel (inside 80)(paragraph [0036]; Figure 1).

In Re Claim 12, Yoon and Stemme disclose all the limitations of Claim 11, and Yoon further discloses a number (two, N=2) parallel microfluidic pumping systems (70 and 80, 70 is in parallel with 80) actuating with a 360°/N (180°) phase shift (while 70 performs the suction stroke, 80 must perform the discharge stroke and vice versa), for providing continuous or pulsed flow in a predetermined direction of a microfluidic system (paragraphs [0038] and [0039]; Figure 1).

In Re Claim 13, Yoon and Stemme disclose all the limitations of Claim 11, and Yoon further discloses portions of the microfluidic channel (10) have a length and/or section adapted for increasing fluid pressure locally (paragraph [0039] and Figure 1).


Claims 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (PG Pub US 20020114715 A1) in view of Stemme (US Patent 6,203,291 B1) and further in view of Fajolle (PG Pub US 20100260626 A1).

In Re Claim 9, Yoon and Stemme disclose all the limitations of Claim 1, although Yoon discloses two electrode layers (40) and (45), Yoon and Stemme do not disclose the layers are in different walls.
Nevertheless, Fajolle discloses that the at least one polarizer (which comprises electrodes 61 (1) - 61 (N), and counter electrodes as stated in paragraph [0161]: “counter electrode is advantageously arranged so as to be in electrical contact firstly with the principal drop 32, but also with the secondary drop 35”; the “1” and “0” depicted in the figures represent imparted polarities) comprises two electrode layers (one electrode layer 63 that is in a wall of 42, and a second electrode layer 61 that is in different wall of 41 as depicted in Figure 2) in different walls (wall 42 is different from wall 41) of the actuator channel (82) (paragraphs [0087] and [0088]; Figure 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to substitute the actuator (50, 30, 55) of Yoon with the actuator (Figure 8 embodiment) of Fajolle because it obviates the need for the mesh structure of Yoon, thus reducing flow resistance.  Also, since the mesh is no longer required, the apparatus is simplified (complexity is reduced).

In Re Claim 10, Yoon and Stemme disclose all the limitations of Claim 1, however do not disclose that the surfaces of the actuator comprises a dielectric layer .
Nevertheless, Fajolle discloses in paragraph [0051] that a surface of the electrode (63, 61 which is part of the actuator) comprises a dielectric layer.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to substitute the actuator (50, 30, 55) of Yoon with the actuator (Figure 8 embodiment, including the dielectric layer) of Fajolle because it obviates the need for the mesh structure of Yoon, thus reducing flow .


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (PG Pub US 20020114715 A1) in view of Stemme (US Patent 6,203,291 B1) and further in view of Braig (PG Pub US 20070179435 A1).
In Re Claim 14, Yoon and Stemme disclose all the limitations of Claim 1, however, they do not disclose that the pump delivers sample fluid to an analyzer.
Nevertheless, Braig discloses a diagnostic device (Figure 49) comprising at least one fluidic channel (9117) and one or more microfluidic pumping systems (9113) for pumping a sample fluid through the fluidic channel (9117) to an analyzer (9125) for analyzing the sample fluid (see paragraph [0593]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to utilize the modified pump of Yoon / Stemme in the diagnostic device of Bragg so that the pump can be used to deliver a sample fluid to an analyzer.


Response to Arguments
Applicant’s arguments are moot in view of new grounds of rejection presented in this office action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746